Citation Nr: 0207197	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  00-24 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran in this case served on active duty from August 
1966 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In that decision, the RO granted the 
veteran's claim seeking entitlement to service connection for 
PTSD, and a 50 percent rating evaluation was assigned for 
such.  The veteran has perfected a timely appeal of the RO's 
May 2000 initial assignment of a 50 rating for his 
disability.

Currently, the record indicates that in November 2000 the 
veteran asserted claims for entitlement to service connection 
for acid reflux and hypertension, claimed as secondary to his 
service-connected PTSD.  See Douglas v. Derwinski, 1 Vet. 
App. 435, 438-39 (1992) ([t]he Board is required to consider 
all the issues that have been reasonably raised by the 
record).  Such claims have not yet been adjudicated by the 
RO.  Accordingly, the Board refers these issues to the RO for 
the appropriate action.


FINDING OF FACT

The veteran's clinical signs and manifestations of PTSD have 
resulted in no more than social and occupational impairment 
with reduced reliability and productivity due to symptoms 
such as sleep disturbance, depression, anxiety, feelings of 
guilt, social isolation, and low stress tolerance.





CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for post traumatic stress disorder are not met.  38 U.S.C.A. 
§§  1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this case, the record reflects that the veteran has 
received the degree of notice which is contemplated by law.  
Specifically, the RO provided the veteran and his 
representative a copy of a rating decision dated in May 2000 
and a statement of the case dated in November 2000.  In those 
documents, the RO informed the veteran of the regulatory 
requirements for establishing service connection for PTSD, 
and he was provided with the rationale for the rating of his 
disability as 50 percent disabling.  Moreover, the record 
also discloses that VA has also met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Most notably, the RO has made reasonable efforts to 
develop the record in that the veteran's service medical 
records were obtained and associated with the claims folder, 
and they appear to be intact.  Copies of the veteran's 
relevant VA and private treatment records have likewise been 
associated with the veteran's claims folder.  Finally, in 
April 2000, the veteran was provided with a relevant VA 
examination, and a copy of the examination report is of 
record.

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Accordingly, the issue of 
entitlement to an increased initial rating in excess of 50 
percent for PTSD, is ready for appellate review.


II.  Factual Background

Treatment notes from Highland Hospital, dated in August, 
September, and October 1998, indicate the veteran was 
experiencing depression and symptoms of PTSD.

In May 1999 a VA Readjustment Counseling Therapist advised 
that the veteran was seen as a client on two separate 
occasions: (1) at the Veterans Outreach Center for varying 
periods of time from 1992 to 1996 and (2) at the VA Veterans 
Center from August 1998 through the present.  The therapist 
described the veteran's PTSD symptoms as "severe."  It was 
noted that on the occasions of presentation, the veteran's 
symptoms had been exacerbated by current life stressors.  In 
times of crises, the veteran became severely depressed and 
withdrawn, reverting back to combat survival mode: "Don't 
talk, trust, or feel."  Under the best of circumstances, the 
veteran kept his emotions in close check, and he did not 
trust many people.  During times of stress however, the 
veteran became extremely uncommunicative and detached.  His 
relationships with his spouse, friends, co-workers, and 
extended family members suffered greatly during these 
episodes.  The episodes could last for weeks to months.  
Lastly, it was noted that the circumstances of the veteran's 
heart condition functioned as a trigger for the dramatic 
exacerbation of his PTSD symptoms.

In regards to the Mississippi Scale for Combat-Related PTSD, 
administered to the veteran in September 1998, the veteran 
scored a 153.  The counselor remarked that this was an 
extremely high score.

In January 1999 the veteran underwent the Multi-axial 
Evaluation per the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition  (DSM-IV).  In this regard, it was noted that 
socially, the veteran did not trust very much, nor did he 
have friends or engage in social activities.  What leisure or 
recreational activities that he did allow himself were with 
spouse and family.  His difficulty with crowds reduced the 
number of opportunities of such activities.  The veteran 
appeared to avoid other veterans and veteran's associations 
thus, depriving himself of a potentially significant support 
network.  It was noted that the veteran's employment record 
was marked by a history of multiple jobs, generally of the 
type that were less than he could do.  He preferred to work 
the late shifts because of his difficulties with people and 
authority figures.  The veteran's ability to manage stress in 
the workplace was described as marginal.  In regards to 
marriage and family, the veteran demonstrated a lack of 
intimate connection to spouse and family, although he loved 
them very much.  He was unable and afraid to be open about 
his feelings and concerns.  He tended to stuff his feelings, 
which were then triggered by some small event into an 
inappropriately angry reaction.  This was both confusing and 
frightening for his family.  The veteran also demonstrated a 
high level of discomfort with displays of affection, while 
his wife was described as a very affectionate person.  Mood 
swings tended to confuse the veteran's spouse, who feared 
that she had done something wrong.  The veteran's 
irritability prompted his spouse to detach and not open up 
about regarding her own feelings and concerns; however, both 
the veteran and his spouse continued to undergo sessions with 
the VA counselor in an attempt to better manage these issues.

In April 2000 the veteran underwent a VA examination for 
purposes of evaluating his PTSD.  He presented to his 
examination well groomed, and he was also dressed 
appropriately.  A mental status examination indicated the 
veteran's affect was appropriate.  There was no evidence for 
thought disorder.  The veteran expressed no delusional ideas, 
however, he did report having hallucinatory experiences since 
1996, which involved images of his deceased daughter.  The 
veteran reported that he had nightmares at least once a week 
and sometimes two to three times per week.  These nightmares 
involved experiences that he had while in Vietnam.  In order 
to relieve his stress due to nightmares, the veteran either 
played computer games, or entered into "chat rooms" in 
order to speak to other veterans.  The veteran reported 
startle responses and hypervigilent symptoms as a reaction to 
loud noises; however, over the years, he has developed a 
strategy for coping with the loud noises.  The veteran also 
experienced chronic and intense survivor guilt in addition to 
experiencing difficulty being confined in spaces not normally 
considered confining.  The veteran also indicated that he 
experienced long-term depression and loss of sexual interest.  
The veteran reported feeling stressed and overwhelmed a good 
deal of the time.  He did not know how he would manage 
without help from his present wife.  He advised that he had 
experienced flashbacks of his combat experience in service.  
In 1971 he was hospitalized for an attempted suicide, 
however, he attributed this attempt to his continual 
flashbacks in addition to problems he had with his girlfriend 
at the time.  The veteran denied using any type of 
intoxicating substances, and he denied having any legal 
problems.  He denied any present homicidal ideas.  The 
veteran also admitted that he was frequently angry, and had 
problems managing the method in which he expresses his angry 
emotions.

Overall, the veteran's VA examiner commented that the 
veteran's intellectual ability appeared to be in the bright 
normal range.  The veteran's abstract thinking was within 
normal limits.  The veteran was correctly oriented for time, 
place, person, and situation.  The veteran's memory for 
remote events appeared to be intact, except for specific 
details of events that occurred in Vietnam.  The veteran's 
memory for recent events appeared to be occasionally weak.  
The veteran complained that he had intermittent problems with 
short-term memory.  It was noted that these difficulties in 
short-term memory, as he described them, appeared to be most 
likely the result of occasional intensification of anxiety 
symptoms.  The veteran's insight was described as weak and 
his judgment appeared to be good.

Diagnoses were combat-post traumatic stress disorder, chronic 
with depression, anxiety and low stress tolerance.  It was 
noted that the veteran's PTSD was marked with depression, 
anxiety and sleep disturbances secondary to nightmares and 
social isolation.  The veteran's global assessment of 
functioning (GAF) score was 45 due to combat PTSD, however 
the examiner commented that with support from his wife, his 
physician, his minister and his Veterans Center counselor, 
the veteran's  GAF rose to 50.  The examiner's impression was 
that the veteran had a history of mild impairment due to 
psychiatric problems.  The examiner noted that the veteran 
had managed to maintain gainful employment over the years by 
working, as a tool, at a level lower than he might have 
otherwise achieved.  Specifically, at the time of the 
veteran's VA examination, the veteran had maintained a 
position as a material handler since 1996.  Prior to this, he 
had maintained several other occupational positions, with the 
longest period of employment with the same employer lasting 
for 13 years.  Finally, according to the VA examiner, the 
veteran has managed well in spite of the psychiatric 
difficulties because of good support from his wife and 
therapist.  The veteran had been participating in a therapy 
session at least once a week for the past 10 years.  While 
having been divorced on two prior occasions, it was noted 
that currently, the veteran has been married to his third 
wife for the past five years.  The veteran believes that his 
two prior marriages ended in divorce due to his underlying 
combat experience, alcohol abuse and PTSD symptomatology.  
Currently, the veteran owns his own home, and he has lived 
there with his spouse for the past five years.  Socially, 
most of the veteran's relationships included his wife, his 
parents and eldest son.  The veteran denied having any 
hobbies, although he used to enjoy fishing and hunting. 

Treatment records dated from March 2000 through November 2000 
indicate the veteran received on-going treatment for his PTSD 
symptoms and at times, he was accompanied by his wife.  It 
was noted that during this time period, the veteran had 
advised that he was seeking an increased rating for his PTSD.  
A notation specifically dated in September 2000 indicates the 
veteran had been out of work for three months due to 
headaches.  It was noted that despite ongoing stresses, the 
veteran's relationship with his wife continued to be warm and 
supportive.  In October 2000, the veteran acquired full time 
employment pressing pants at a dry cleaners, and it was noted 
that his wife had also acquired full-time employment.  In 
late October the veteran re-tested for the Mississippi Scale 
for Combat-Related PTSD.  It was noted that the veteran's 
previous score in September 1998 had been 153 and his 
previous score in March 1999 was 142.  The veteran's score in 
October 2000 was 163, with clinical cutoff at 107.  The 
veteran's October 2000 PTSD sub-scale score was 42 with 
clinical cutoff of 30.  Finally, a November 2000 notation 
indicates the veteran was hospitalized for a few days.  
Initially, it was suspected that the veteran may have been 
having a heart attack due to his medical history of a heart 
condition, however, final diagnosis was anxiety and tension.


III.  Legal Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  The VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  When after a careful review of all 
available and assembled data a reasonable doubt arises 
regarding the degree of disability, such reasonable doubt 
must be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2001).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2001).  Therefore, when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

In the present case, the veteran filed his original claim 
seeking entitlement for service connection for PTSD in 
December 1998, after the regulatory criteria under the rating 
schedule for evaluating mental disorder were amended, 
effective from November 7, 1996.  Thus, only the amended 
regulations are for application in this case.  Cf. Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In addition, as the veteran has appealed from an initial 
award, consideration will be given as to whether an initial 
compensable rating for his service-connected disability was 
warranted for any period of time during the pendency of his 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under the amended criteria of diagnostic code 9411, effective 
November 7, 1996, a 50 percent evaluation is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

In light of the above applicable rating criteria and upon 
close review of the evidentiary record, the Board determines 
that the disability picture for the veteran's PTSD more 
nearly approximates the criteria for a 50 percent evaluation 
under Diagnostic Code 9411.  For instance, the record 
reflects that the veteran has in fact experienced 
occupational impairment with reduced reliability and 
productivity due to his PTSD symptoms such as anxiety, social 
isolation, and low stress tolerance.  The veteran's 
occupational history indicates that over the years, he has 
held multiple varying occupational positions.  Most recently, 
the veteran has again switched jobs resulting in his current 
position at a dry cleaning facility.  Both his VA 
Readjustment Counseling Therapist and his April 2000 VA 
examiner have indicated that the veteran's employment history 
also consists of job positions which are of a lower level 
than the veteran is capable of achieving due to the fact that 
these particular types of jobs are more amenable to the 
veteran's ability to avoid stressful environments, thus 
enabling him to control the level of his PTSD symptoms.  The 
veteran's Counselor also noted that the veteran preferred to 
work late shifts because of his difficulties with people and 
authority figures.  Finally, the veteran's ability to manage 
stress in the workplace was described by the Counselor as 
only "marginal".  

In regards to the veteran's social relationships, the 
evidence again indicates that the veteran has experienced 
considerable impairment attributable to his PTSD symptoms.  
Not unlike his occupational history, the veteran has also 
undergone instability in his marriage relationships.  Prior 
to his current wife, the veteran was previously married and 
divorced on two occasions.  During his VA examination, the 
veteran indicated that he believed his previous two marriages 
ended in divorce due to his underlying combat experience, 
alcohol abuse and PTSD symptomatology.  According to the 
veteran's VA Counselor, during times of stress, the veteran 
became extremely uncommunicative and detached.  His 
relationships with his spouse, friends, co-workers, and 
extended family members suffered greatly during these 
episodes.  Essentially, the veteran reverted back to what he 
described as combat mode: "Don't talk, trust, or feel."  
According to the veteran's current wife, the veteran's mood 
swings, including irritability, tended to confuse her in 
addition to making her feel as though she did something 
wrong.  The veteran himself has indicated that he does not 
trust very much, nor does he have friends, or engage in 
social activities.  Nevertheless, while he did indicate that 
he demonstrated a lack of intimate connection to spouse and 
family, the veteran did advise his VA Counselor that he loved 
them very much.  Given both the veteran's resulting social 
and occupational impairment, the Board determines the current 
assignment of a 50 percent rating for the veteran's PTSD has 
been adequately shown to be appropriate.

A rating in excess of 50 percent is not warranted, as there 
is no evidence of increased symptomatology which is 
consistent with a 70 percent rating at any time since the 
veteran's assignment of his initial rating.  While 
psychological testing, to include the Mississippi Scale for 
Combat-Related PTSD and a multi-axial evaluation per the 
American Association:Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV), have resulted in 
assessments that the veteran's PTSD symptomatology is severe 
or exceeds clinical cutoffs, the evidentiary record does not 
support a finding that the veteran has social and 
occupational impairment, with deficiencies in most areas such 
as work, family relations, judgment, and thinking.  In fact, 
the veteran's VA examiner commented that the veteran's 
intellectual ability appeared to be in the bright normal 
range.  At the time of his April 2000 examination, the 
veteran's abstract thinking was within normal limits.  The 
veteran was correctly oriented as to person, place, and time.  
There were no loose associations or flight of ideas.  The 
veteran's memory appeared to be essentially intact.  The 
veteran denied any present homicidal ideas.  A mental status 
examination indicated the veteran's affect was appropriate.  
There was no evidence for thought disorder.  The VA 
examiner's impression was that the veteran had a history of 
mild impairment due to psychiatric problems. (Emphasis 
added).  The examiner also commented that with support from 
his wife, his physician, his minister, and his Veterans 
Center counselor, the veteran's GAF rose to 50.  See 
38 C.F.R. § 4.130 (2001) (incorporating by reference the VA's 
adoption of the American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM IV), for rating purposes).

In regards to the veteran's social and family relationships, 
the Board observes that while the veteran has undergone 
impairment in these areas due to his PTSD, the veteran has 
managed to remain married to his current wife for the past 
five years.  Moreover, the veteran's VA examiner noted that 
despite ongoing stresses, the veteran's relationship with his 
wife continued to be warm and supportive.  For the past 10 
years, the veteran has also been participating in a therapy 
session at least once a week.  Recent treatment reports dated 
March 2000 through November 2000 indicate that the veteran's 
wife also participates in his therapy.  Lastly, the veteran 
appears to have maintained a relationship with his children, 
and he has developed methods of relieving his stress, 
particularly due to nightmares, by either playing computer 
games or entering into "chat rooms" in order to speak to 
other veterans.  For these reasons and bases, the Board 
concludes that an initial rating in excess of 50 percent for 
the veteran's PTSD is not warranted.

In the same respect, the Board notes that there is no 
evidence of an exceptional or unusual disability picture with 
related factors, such as marked interference with employment 
or frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
While the record reflects that symptoms of anxiety and 
tension, associated with his PTSD, recently required him to 
be hospitalized for a period of a few days, the Board 
observes that this is the veteran's sole hospitalization for 
PTSD since he was diagnosed with PTSD in 1992.  Moreover, 
when the veteran was hospitalized in November 2000, it was 
initially suspected that the veteran may have been having a 
heart attack due to his medical history of a heart condition.  
Finally, although the record indicates that the veteran has 
assumed jobs beneath his level of capability because of his 
PTSD, he has nevertheless maintained steady employment.  The 
record further indicates that he has even had a history of 
working for at least a period of 13 years in one particular 
job capacity.  While PTSD may well cause the veteran some 
impairment in his daily activities, there is nothing to 
distinguish his case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
PTSD.  Thus, based on the record, the Board finds that the 
aforementioned assignment of a 50 percent schedular rating 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 has already 
adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the veteran's service-connected PTSD.  See 38 C.F.R. § 4.1; 
Moyer v. Derwinski, 2 Vet. App. 289 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation itself is recognition that industrial 
capabilities are impaired).  Therefore, in the absence of 
such factors, the criteria for submission for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not provide an additional basis for an 
initial rating in excess of 50 percent for PTSD.

Full consideration has been given to the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor.  
However, the evidence in this case does not create a 
reasonable doubt regarding the current level of his 
disability.  Thus, the reasonable doubt doctrine does not 
apply.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Since this issue also deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether 
"staged rating," as addressed by the Court in Fenderson, 
would be in order.  As shown above, the Board has determined 
that a 50 rating evaluation for the veteran's PTSD reflects 
the highest degree of impairment shown since the date of the 
grant of service connection.  As such, the rating should be 
effective since that time.  Therefore, there is no basis for 
a staged rating in the present case. 


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

